Case 2:19-cv-06156-PA-ADS Document 10 Filed 12/28/20 Page 1 of 1 Page ID #:1527




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No.: 2:19-06156 PA (ADS)                                 Date: December 28, 2020
 Title: Monica H. Benavidez v. Janel Espinoza                         _____________


 Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                Kristee Hopkins                              None Reported
                 Deputy Clerk                           Court Reporter / Recorder

    Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
               None Present                                   None Present

 Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE
                       TO FILE REQUIRED DOCUMENT

        Before the Court is Petitioner Monica H. Benavidez’s Petition for Writ of Habeas
 Corpus by a Person in State Custody. [Dkt. No. 1]. On December 7, 2020, the Court
 issued an Order Setting Briefing Schedule, ordering Respondent to file the
 Memorandum of Points and Authorities accompanying the Answer by no later than
 December 21, 2020. [Dkt. No. 9]. Respondent has not timely filed the Memorandum or
 otherwise communicated with the Court since the Court’s Order.

         By no later than January 11, 2021, Respondent is ordered to show cause in
 writing why she should not be sanctioned for failure to file the Memorandum and failure
 to follow court orders. See L.Rs. 7-12, 83-7.

        IT IS SO ORDERED.




                                                               Initials of Clerk kh




 CV-90 (03/15) – KIL               Civil Minutes – General                          Page 1 of 1
